Name: Decision of the EEA Joint Committee No 121/98 of 18 December 1998 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: land transport;  European construction;  transport policy;  organisation of transport;  employment
 Date Published: 1999-11-18

 Avis juridique important|21999D1118(10)Decision of the EEA Joint Committee No 121/98 of 18 December 1998 amending Annex XIII (Transport) to the EEA Agreement Official Journal L 297 , 18/11/1999 P. 0050 - 0055DECISION OF THE EEA JOINT COMMITTEENo 121/98of 18 December 1998amending Annex XIII (Transport) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex XIII to the Agreement was amended by Decision of the Joint Committee of the EEA No 112/98 of 27 November 1998(1);Whereas Council Regulation (EC) No 11/98 of 11 December 1997 amending Regulation (EEC) No 684/92 on common rules for the international carriage of passengers by coach and bus(2) is to be incorporated into the Agreement;Whereas Council Regulation (EEC) No 2454/92 of 23 July 1992 laying down the conditions under which non-resident carriers may operate national road passenger transport services within a Member State(3) was declared void by the European Court of Justice;Whereas Council Regulation (EC) No 12/98 of 11 December 1997 laying down the conditions under which non-resident carriers may operate national road passenger transport services within a Member State(4) is to be incorporated into the Agreement;Whereas the effects of Regulation (EEC) No 2454/92 will persist until Council Regulation (EC) No 12/98 has been fully implemented,HAS DECIDED AS FOLLOWS:Article 1Point 32 (Council Regulation (EEC) No 684/92) in Annex XIII to the Agreement shall be amended as follows:1. The following shall be added before the adaptations: ", as amended by:- 398 R 0011: Council Regulation (EC) No 11/98 of 11 December 1997 (OJ L 4, 8.1.1998, p. 1)."2. The text of adaptation (b) shall be replaced by the following: "Article 1(3) shall not apply."3. The following shall be added after adaptation (b): "c. the EFTA States shall recognise the Community licence issued by the EC Member States in accordance with the Regulation. For the purposes of such recognition, in the provisions of the Community licence set out in the Annex to the Regulation, references to 'Member State(s)' shall read 'EC Member State(s), Iceland, Liechtenstein and/or Norway';d. the Community and the EC Member States shall recognise the documents issued by Iceland, Liechtenstein and Norway in accordance with the Regulation as adapted in Appendix 4 to this Annex;e. when issued by Iceland, Liechtenstein and Norway, the documents shall correspond to the model set out in Appendix 4 to this Annex."Article 2The Appendix in the Annex to this Decision shall replace Appendix 4 to Annex XIII to the Agreement.Article 3The following point shall be inserted after point 33a (Council Regulation (EEC) No 2454/92) in Annex XIII to the Agreement: "33b 398 R 0012: Council Regulation (EC) No 12/98 of 11 December 1997 laying down the conditions under which non-resident carriers may operate national road passenger transport services within a Member State (OJ L 4, 8.1.1998, p. 10).The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations:(a) the text of Article 4(1)(e) shall be replaced by the following: 'VAT (value added tax) or turnover tax on transport services';(b) in situations referred to in Article 9:- regarding the EFTA States, 'Commission' shall read 'EFTA Surveillance Authority' and 'Council' shall read 'EFTA Standing Committee';- if the EC Commission receives a request from an EC Member State or the EFTA Surveillance Authority from an EFTA State to adopt safeguard measures, the EEA Joint Committee shall without delay be notified thereof and be provided with all relevant information.At the request of a Contracting Party, consultations shall take place within the EEA Joint Committee. Such consultations may also be requested in the case of prolongation of the safeguard measures.Once the EC Commission or the EFTA Surveillance Authority has adopted a decision, it shall immediately notify the measures taken to the EEA Joint Committee.If any of the contracting parties considers that the safeguard measures would create an imbalance between the rights and obligations of the contracting parties, Article 114 of the Agreement shall apply mutatis mutandis."Article 4The text of point 33a (Council Regulation (EEC) No 2454/92) in Annex XIII to the Agreement shall be deleted with effect from 1 January 2000.Article 5The texts of Regulations (EC) No 11/98 and (EC) No 12/98 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 6This Decision shall enter into force on 19 December 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 7This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 18 December 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 277, 28.10.1999, p. 49.(2) OJ L 4, 8.1.1998, p. 1.(3) OJ L 251, 29.8.1992, p. 1.(4) OJ L 4, 8.1.1998, p. 10.ANNEXto Decision No 121/98 of the EEA Joint Committee"APPENDIX 4LICENCE REFERRED TO IN THE ANNEX OF COUNCIL REGULATION (EC) No 11/98, AS ADAPTED FOR THE PURPOSES OF THE EEA AGREEMENT(see adaptation (e) in point 32 of Annex XIII to the Agreement)>PIC FILE= "L_1999297EN.005301.EPS">>PIC FILE= "L_1999297EN.005401.EPS">>PIC FILE= "L_1999297EN.005501.EPS">"